department of the treasury internal rev enue se rvice washington d c contact person telephone number identification_number employer_identification_number release number release date date date uil se t eo ra t legend date a b date c date d e f g h dear ------------------ this letter supersedes and replaces our letter to you dated date a we have considered your request to reclassify b as a church described in sec_509 and sec_170 of the internal_revenue_code based on the information provided we have concluded that b does not meet the requirements for classification as a church described in sec_509 and sec_170 the basis for our conclusion is set forth below facts b was incorporated in date c as a nonprofit non-membership corporation under the laws of the state of -------- in date d the internal_revenue_service recognized b as an organization described in the predecessor to sec_501 of the code subsequently the irs classified b as a public charity described in sec_509 and sec_170 b establishes new churches and conducts other missionary activities including evangelism radio broadcasting bible translation publishing christian literature and educating missionary children primarily in e its purpose as set forth in article iv of its restated articles of incorporation is carrying on evangelical missionary work in e f g and any other country among any other peoples including the training and support of missionaries the training and education of the peoples of such countries the establishment of indigenous churches the operation of such institutions as are necessary for this purpose and for other exclusively religious charitable educational and missionary purposes as its board_of directors may from time to time designate b’s mission as set forth on its web site is to produce and empower committed followers of jesus christ in spanish-speaking areas to reach the world see attached pages from web site its objectives also set forth on its web site are to enable the outreach of the north american church through strategic partnerships to evangelize those who have not yet come to saving faith in christ to establish biblically based culturally relevant reproducing churches to equip leaders for the work of the ministry and to extend the gospel by mobilizing national churches for worldwide missions b is governed by a self-elected board_of directors its bylaws provide that there shall be no members or membership in the corporation b employs missionary-ministers who establish new churches then train indigenous persons to take over leadership of each church b believes that churches established by missionary- ministers should become independent from those missionary-ministers as the churches mature and need less spiritual and practical guidance from the missionary-ministers b’s h document states official positions held by missionaries in local churches or associations of churches shall be considered temporary with the goal of transferring responsibilities to the appropriate long-term leadership for continued growth and outreach local churches are responsible for establishing their own governments b’s h document also states that its missionary-ministers should encourage a biblical form of government in new churches but respect the form of government such churches adopt b requires each of its missionary-minister candidates to have taken or more hours of bible training at a bible college or seminary in addition to language study and cultural orientation as a condition of being appointed a b missionary-minister however these ministry personnel do not have to be ordained ministers b does not ordain or license ministers of the local churches it establishes nor does b establish uniform formal qualifications for the granting of ordination status for ministers of these local churches local churches are responsible for ordaining their own ministers b recommends that these churches’ ministers attend one of the several seminaries and other educational institutions with which b is affiliated b exercises oversight and authority over its missionary-ministers but does not exercise any direct control_over its affiliate churches that those missionary-ministers help to establish rather b seeks to influence its affiliate churches through the work of its missionary-ministers however b’s h document states that its missionary-ministers are not agents of b these missionary-ministers provide preaching teaching spiritual counseling assistance in beginning sunday school programs and other leadership to new affiliate churches in their start-up phase and train indigenous church leaders and ministers to lead independent churches after such leaders assume leadership and the affiliate churches become independent of the missionary- ministers the churches generally remain affiliated with b some of these churches participate in special events or conferences organized by b and church leaders and their children often attend seminaries and other training programs affiliated with b however these churches are not members of b and their affiliation with b is typically not formalized b does not impose any reporting requirements on its affiliate churches except for those churches to which it has made grants b disseminates a code of doctrine its doctrinal statement however it has not shown evidence of having a code of discipline for instance b’s literature does not describe its use of any traditional means of ecclesiastical discipline eg confession counseling withholding of sacraments excommunication utilized by churches although b missionary-ministers assist affiliate churches in resolving disciplinary issues it is the churches-not b-that are responsible for disciplining their members b describes itself as a non-denominational missions agency and a faith mission that serves in partnership with churches related_organizations and friends b does not identify itself to the public as a church it describes itself in its h document as a non-denominational missions agency but not as a church b distinguishes itself from local churches by requiring that each of its missionary-ministers be involved in a local church compatible with b doctrine law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes a church_or_convention_or_association_of_churches sec_170 of the code describes a tax-exempt_organization that normally receives a substantial part of its support from a government unit or from direct or indirect_contributions to the general_public in 195_fsupp_891 n d cal the court held that a nonprofit corporation composed of non-clerical members of a religious_order that operated schools a winery and a chapel among other activities was not a church it explained that although the corporation was closely affiliated with the roman catholic church it was separate and distinct from that church for federal tax purposes id pincite the corporation’s operation of a chapel did not convert it into a church as this activity was incidental to the corporation’s primary activities of operating the school and winery the court noted t he tail cannot be permitted to wag the dog the incidental activities of plaintiff cannot make plaintiff a church id pincite in 48_tc_358 an interdenominational organization sent out evangelical teams to preach throughout the world and to establish small indigenous churches these teams used dental services as the initial means by which they contacted prospective converts to christianity the court held that the organization was not a church for federal tax purposes in part because it was interdenominational and independent from the churches with which its members were affiliated the organization’s religious services and preaching though functions normally associated with a church were not its primary activities and therefore were not determinative of church status id pincite the court characterized the group as an evangelical organization and a religious_organization comprised of individual members who are already affiliated with various churches but not as a church it noted that although every church may be a religious_organization not every religious_organization is a church id pincite in 490_fsupp_304 d d c the court recognized the internal revenue service's 14-part test in determining whether a religious_organization was a church the criteria are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers the court in american guidance stated that while some of these criteria are relatively minor others eg the existence of an established congregation served by an organized ministry the provision of regular worship services and religious education for the young and the dissemination of a doctrinal code are of central importance id pincite in 88_tc_1341 the court found that an exempt_organization that operated a radio ministry and established local congregations qualified as a church for federal tax purposes because it met most of the irs criteria for determining church status although the court found these criteria to be helpful in deciding what constitutes a church it did not adopt them as a definitive test it explained that the irs will also consider any other facts and circumstances that may bear upon the organization’s claim for church status under sec_170 of the code id pincite although the organization’s broadcasting and publishing functions constituted a large percentage of its total receipts and expenditures these functions did not overshadow its church activities which the court found to be more than incidental id pincite the court noted that many of the organization’s followers looked upon the organization as their only church id pincite in 927_f2d_335 8th cir the court noted that of central importance in determining whether an organization constitutes a church for federal tax purposes is the existence of an established congregation served by an organized ministry the court found that the organization did not have an established congregation because nothing indicates that the participants considered the organization to be their church id pincite analysis b claims that it is a church as described in sec_509 and sec_170 of the code because it meets most of the criteria the irs uses in determining whether an organization qualifies as a church for federal tax purposes see american guidance foundation f_supp pincite note these criteria are helpful in deciding what constitutes a church for federal tax purposes but are not a definitive test see foundation of human understanding t c pincite b meets several of these criteria for instance it has a distinct legal existence a formal code of doctrine a recognized creed a distinct religious history and literature of its own it is also closely affiliated with several bible schools and seminaries however these are not distinctive characteristics of a church but are common to both churches and non-church religious organizations meeting these criteria is not sufficient to establish b as a church within the meaning of sec_170 of the code b’s primary activity is the establishment and support of new churches in e b essentially serves as an incubator for and advisor to its affiliate churches providing spiritual and practical guidance and training through its missionary-ministers and other resources these churches are initially led by b missionary-ministers who train indigenous leaders to assume leadership of each church which then operates independently from the missionary-ministers although b exercises oversight and authority over its missionary-ministers it does not have any formal authority over the churches or their leaders or even a formal affiliation with most of the churches like the missionary society in chapman supra b is interdenominational and independent from the local churches with which its missionary-ministers are affiliated chapman id pincite thus b and its affiliate churches are not united by a definite and distinct ecclesiastical government because b’s affiliate churches are separate and distinct from b their members worship services and other church activities are also separate and distinct from those of b see de la salle institute f_supp pincite thus b does not have a regular congregation of its own that engages in regular worship services in an established place of worship b does not require its missionary-ministers to renounce their membership in other churches or religious orders to become missionary-ministers of b in fact b requires its missionary- ministers to be involved in a local church not necessarily a b-affiliated church that is compatible with b doctrine as in spiritual outreach society f 2d pincite b has failed to establish that its missionary-ministers its affiliated churches or those churches’ members consider b to be their church accordingly b has neither a regular congregation nor a membership not associated with any other church or denomination b has not shown evidence of having a code of discipline for instance b’s literature does not describe its use of any traditional means of ecclesiastical discipline eg confession counseling withholding of sacraments excommunication utilized by churches although b missionary-ministers assist certain b-affiliate churches in resolving disciplinary issues these affiliates-not b--exercise discipline over their members although b has established training requirements for and provides some training to the missionary-ministers it appoints it does not require them to be ordained or licensed nor does b ordain or license ministers of the local churches it establishes rather its affiliate churches are responsible for ordaining their own ministers thus b is not an organization of ordained ministers although b provides training for missionary children and helps its affiliate churches to establish sunday school programs it has not established that it operates its own sunday schools or comparable programs for the religious instruction of the young further b does not identify itself publicly as a church neither its organizing documents its web site nor any of the literature it provided other than its reclassification request letter to the irs refers to b as a church rather b describes itself as a non-denominational missions agency this undermines b’s contention that it is a church conclusion b does not meet most of the criteria for classification as a church described in sec_509 and sec_170 of the code that courts have recognized as being of central importance the existence of an established congregation the provision of regular worship services and religious education for the young and the dissemination of a doctrinal code see american guidance foundation inc f_supp pincite spiritual outreach society f 2d pincite although b disseminates a doctrinal code its doctrinal statement it does not meet the other central criteria in particular it does not have a regular established congregation of members who meet together as a church for regular worship services and instruction of the young nor does b meet most of the other criteria the irs considers in determining whether to classify an organization as a church described in sec_509 and sec_170 of the code in particular b does not ordain ministers operate sunday schools_for religious instruction of the young or have a code of discipline a distinct ecclesiastical government an established place of worship or a membership not associated with other local churches or denominations although b’s affiliate churches may meet most of the criteria for classification as a church b is separate and distinct from those churches accordingly based on all the facts and circumstances b has failed to establish that it meets the requirements for classification as a church described in sec_509 and sec_170 of the code instead b will continue to be classified as a public charity under sec_509 and sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement to the person whose name and fax number are shown in the heading of this letter if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure internal_revenue_service te_ge se t eo ra t ------------------------- constitution ave n w pe 3q2 washington dc director exempt_organizations b web site pages lois g lerner sincerely
